Mr. Justice Trotter
stated the case, and delivered the opinio'n of the Court.
From all that appears upon the record, or any of the papers, we are unable to discover upon what grounds the decree dismissing the bill was rendered. It would be difficult to imagine a case more strongly fortified by proof than the present. The charge of adultery is not only supported by the repeated confessions of the defendant, but also by the most cogent and irresistible testimony of several witnesses. This is surely a much stronger case for the complainant than that of Billings v. Billings, 11 Pick. Rep. 462, in which it was held that the confessions of adultery, in a letter, by the husband, in which he expressed his penitence, and desired a reconciliation with his wife, were evidence to prove the adultery. The only reason for requiring evidence in cases of this sort, independent of the confessions of the defendant, is to guard against collusion. The circumstances which have been detailed by the two physicians, and other witnesses, besides the confessions, prove that in the case at bar there could be no collusion.— The defendant acknowledged that he had acted foolishly; was sorry for it; and promised that, if his wife would make up the matter with him, he would not be guilty of the like again. If this confession is coupled with the facts proven by the physicians and other witnesses, it will be presented as a case proven not only by confessions destitute of any color of collusion, but by positive evidence of the fact. The defendant has denied all this in his answer, and charged the same offence upon his wife. But he has not offered any proof to establish the fact. It stands, therefore, as an answer to the relief sought by the complainant, as entirely unsupported as his denial of his own guilt, which has *113been so fully proven. The decree must therefore be reversed, and a decree rendered in this court that the marriage contract between the complainant and the defendant be dissolved.
There has been no question made before us, nor does it appear to have been made below, in regard to the custody of the child, by the present marriage. We shall therefore make no order touching that matter, but leave it to the future disposition of the law. In regard to the alimony of the wife, to which she is of course entitled, under the statute, the record furnishes us with no criterion for a decree. The bill states that the defendant had no property at the time of the marriage, and that his habits of idleness and dissipation have been such, that he could not have acquired any since; and the testimony in the cause very fully sustains these statements. He therefore has no income upon which an allowance for the support of the wife can be charged.
Such being the case, we do not deem it necessary to send it down to a master, for the purpose of ascertaining either the amount of his property, or the value of his annual income. It is deemed unnecessary, therefore, to do more than to decree that the defendant deliver to the complainant all the real and personal property which have come to his possession by his marriage with her. In the case of Dean v. Dean, 5 Pick. Rep. 428, the authority for such a decree in cases of this sort is fully recognised. For by the commission of adultery, the husband has subjected himself and his property to the jurisdiction of a court of chancery; which may then make such order in regard to either as is consistent with the circumstances of the parties and the demands of justice. Kirby v. Kirby, 1 Paige’s Ch. Reports, 260— Revised Code, p. 229.
Let the decree of the court below be reversed, and a decree rendered here according to the foregoing opinion.